Citation Nr: 0110635	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to January 
1952.  

The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.

The Board notes that the veteran appeared to raise an issue 
of service connection for a heart disorder in his March 2000 
Notice of Disagreement.  This issue is not currently before 
the Board and is referred to the RO for consideration.


FINDINGS OF FACT

1.  In an unappealed March 1989 rating decision, the RO 
denied service connection for a left knee disorder and for a 
back disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1989 rating decision is cumulative or 
redundant of evidence already of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a left knee disorder and for a back 
disorder.

 
CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying entitlement to 
service connection for a left knee disorder and for a back 
disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence submitted subsequent to the March 1989 
rating decision is not new and material, and the requirements 
to reopen the claims of entitlement to service connection for 
a left knee disorder and for a back disorder have not been 
met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's request to reopen and 
grant claims for service connection for a left knee disorder 
and a back disorder.  As will be discussed in more detail 
below, the Board finds that new and material evidence has not 
been presented to reopen the claims, and the appeal is 
denied.  

I.  Background

The veteran served honorably for approximately six months and 
was discharged due to a medical board finding of 
schizophrenia making the veteran unfit for service.  His 
service medical records show a normal pre-induction 
examination in February 1951.  The veteran was hospitalized 
after twenty-three days of service due to a psychotic episode 
and he remained hospitalized until discharge.  The service 
medical records do not contain any complaints of an in-
service accident and/or in-service injuries to the veteran's 
left knee or back.

In September 1951, the veteran was evaluated and found to 
have, among other things, a defect of the left patella that 
existed prior to service.  In January 1952, a medical board 
determined that the veteran's physical disabilities, which 
existed prior to service, had not been aggravated by his 
service.  Discharge was recommended due to the veteran's 
propensity for psychotic behavior and an honorable discharge 
followed that same month.

Upon discharge, the veteran applied for VA compensation 
benefits.  In May 1952, he underwent VA examination and 
complained of pain in his back and knees which existed prior 
to service; he did not relate a history of in-service injury.  
Upon examination, the veteran was found to have recurrent, 
chronic lumbosacral strain.  There were no findings of a knee 
disorder, only that the veteran had a congenital defect 
manifest as a bipartite patella.

In May 1952, the RO denied service connection for a left knee 
disorder, stating that it was not shown on examination, and 
denied service connection for back strain, stating that it 
had not occurred in nor was it aggravated by military 
service.  The RO also noted that the veteran had a history of 
accidents prior to service induction, with a history of 
injury to the left knee and back, but there was no evidence 
of in-service trauma to aggravate those conditions.  There 
was also no evidence of a knee disorder on current 
examination.  The veteran was notified of the RO's decision 
and of his appellate rights, but did not appeal the decision.

In March 1985, the veteran requested that his claims be 
reopened.  VA medical evidence of arthroscopic surgery 
performed on the left knee in December 1985 was submitted.  
Those records showed findings of traumatic arthritis of the 
left patella as well as chondrocalcinosis and degenerative 
arthritis of the left knee as a whole.  At that time, the 
veteran related a history of fracturing his patella, 
"several years ago." 

In February 1989, the veteran again requested that his claims 
for service connection for a left knee disorder and a back 
disorder be reopened.  He submitted a statement by Linda D. 
Norrell, M.D., dated in January 1989, confirming a diagnosis 
of post-traumatic arthritis in the knees, shoulders, and 
cervical and lumbar spine.  In that statement, Dr. Norrell 
noted that the veteran was first seen by her in April 1984, 
and that he had related a history of two accidents while in 
the military which resulted in both left knee derangement and 
back difficulties.  The veteran's claim to reopen was again 
denied in a March 1989 rating decision.  The veteran was 
notified of that decision, and his appellate rights, but he 
did not initiate an appeal as to that decision.  

In July 1999, the veteran requested that his claim for 
service connection for a back disorder be reopened due to an 
increase in pain and treatment. Treatment records were also 
obtained from the VA Medical Center in Ann Arbor, Michigan, 
which revealed treatment for a right L4-5 synovial cyst in 
July 1999.  In a March 2000 rating decision, the RO reopened 
the veteran's claim for service connection for a back 
disorder, but denied it on the merits.  The veteran disagreed 
with that decision, and initiated this appeal.  

II.  Analysis

As a general rule, within one year from the date of mailing a 
notice of an RO decision, a Notice of Disagreement (NOD) must 
be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991); 38 C.F.R. § 20.302 (2000).  If an NOD is not 
filed within one year of the notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

In this case, the veteran did not file an NOD after the RO's 
March 1989 rating decision denying service connection for a 
left knee disorder and a back disorder.  Therefore, the RO's 
March 1989 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103.  If new and 
material evidence is presented or secured with regard to a 
claim that has been disallowed, however, the Secretary may 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 
3.156, 20.1103.

The Board notes that the RO in this case reopened the 
veteran's claim for service connection for both a left knee 
disorder and for a back disorder in a March 2000 rating 
decision.  Specifically, that decision referred to the May 
1952 unappealed rating decision as the last final decision 
of record.  Moreover, the RO considered the private medical 
statement from Dr. Norrell as new and material evidence, 
because it links the veteran's current complaints to 
alleged in-service accidents.  The RO then addressed the 
merits of the claims and denied service connection for left 
knee disorder and for a back disorder both on the basis 
that they were not well-grounded.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

In the present case, the Board finds that the March 1989 
rating decision is the last final decision of record, as the 
veteran was notified of that decision and provided his 
appellate rights, but he did not file an appeal as to that 
decision.  38 U.S.C.A. § 7105.  Consequently, the Board must 
examine whether new and material evidence has been presented 
since the March 1989 final denial.  As discussed below, the 
Board finds that new and material evidence has not been 
presented.

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107) (eliminates the concept of a 
well-grounded claim).

The RO found in May 1952 that the veteran did not have a left 
knee disability and that his back complaints were not 
incurred in nor were they aggravated by military service.  In 
the March 1989 rating decision, the RO essentially confirmed 
the findings in the May 1952 rating decision.  The evidence 
associated with the claims file subsequent to the March 1989 
rating decision includes a duplicate copy of a private 
medical opinion dated in January 1989, citing a history of 
in-service injuries (as reported by the veteran) and 
confirming a diagnosis of post-traumatic arthritis of both 
knees and the veteran's back; and, evidence of treatment of a 
right L4-5 synovial cyst in July 1999.  As the January 1989 
medical report was in the record at the time of the March 
1989 rating decision, the Board finds that this statement is 
not "new" evidence, since it is duplicative of evidence 
previously of record.  Moreover, as to the July 1999 
treatment records for a synovial cyst, the Board finds that 
this evidence may be new, in that it was not previously of 
record, but it is not material.  In that regard, the evidence 
does not bear substantially upon the matter under 
consideration, as it does not indicate that any current back 
disorder was incurred or aggravated during active military 
service, and is silent as to any evidence of a left knee 
disorder.  Accordingly, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claims of entitlement to service connection for a left 
knee disorder and for a back disorder, and the appeal is 
denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a left knee disorder, 
and the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a back disorder, and the 
appeal is denied.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 



